THE COURT.
On the submission of the cause after argument, the chief justice announced that the motion to dismiss or affirm was granted, and that the judgment was affirmed upon all the grounds stated in the motion.
The court is convinced that the appeal is frivolous. The deed to the property in question contained no condition subsequent, and expressly contemplated possible sale of the premises. The breach, if any, was in 1903 or before, and the statute of limitations has long since barred any possible claim of defendants. The deed by the surviving grantor, though erroneous in designation of the grantee, was perfectly valid when reformed. Plaintiff has adversely possessed the prem*590ises, under color of title, for many years, and has full title by adverse possession, if nothing else.
The judgment of the lower court is affirmed.